     I
                 Case 3:21-cv-00531-DMS-MSB Document 1 Filed 03/25/21 PageID.1 Page 1 of 6
  '.-1   ~ v't    A- cJoVl c:S
 e<StJ- kJ D·-fAc-l:>·-G·- Ii cl
                                                                                                         Mar 25 2021
t.tio      All"     a Y20L·
Cb.6'1 n        1) ,et;o , CA . c1a_ 11cr
                                                                                                           s/ JenniferS

 C tx:,1l~         P· hv/ S ·7L{

                                     01v, t tel 1;frr"6s.          Dr ~inc.A        C'ov·,)
                                     ~ov t'V)e{' n        utSt(lCA o.f c~l i-p(rJ i q

                                                                                        '21CV0531 DMS MSB
    Ht:;h r \r ~- ~es
                        ?""'V\ +( ff
                                                                               CA<~     j   r)------------
                                                                               01Vt L '¼1 o:i h t<b ~-pltc,J
            ,r                                                                 :r: W"\ W\ \ V) t'.,'V\J~ Dfdl'l Si e.v
  Dc,;c., -\cf y     •s       d .A L                                           ~(£ ' v\(        s (Q I    \ct \S (7'}).
                  i) (; "f(, n ctcW\-+\; I/                                     Ju fy De; IJ'.,-,Vlo! 6 d I


         ,r ,v1
            1        ,JzE   4 uc>4-1 n ')         . --a If\       "i,vnu CJ VI r;:,.,y              J
                                                                                              ..,:i:v1 vv1 c..-h IIt         f< eLI e{.
 0 11       or          Ah,u   t     '.3,- 1b- 20 '2.-(
                                                          1
                                                                  '1     l({,.fuJb 1()        t\ t ~      tA              Ce.ii Mttf£

 .D vt t        -b      Co vi ch OJ ,          1-k, 0 1<. 1<;, 1<          f'f'c.-Inf' ~ . J.    ".5vlb MLf kol -00 Ad -sll:6

                 C9V)     m Ab+-                 2, -  1a- 2o2-1, .:r- -f"'I+ SoyY1fh1"0 ;Vl "1 y
 Che:& I<               u l<'t5    M '(        LUV\ 'as, Ld-\- '2, tel~ :rvin At '1 :), Li [(e A

  ~          S:tdt 'yhAr ~J _ w\.i"'-n                     ,:c.        \/'fe"'+ -hi         lAY     Do-WYJ,               feH    L{   kc:
~ t vi. ~                      WA s        -:r A-b ~ 1vi =,       iv\     ¼ icrl- Ldi 3
                                                                                                     1
                                                                                                      cl e...        Lu111<o ,

:S ,t'ex,[ J                   dtl    ~    7   36 ~        I<._ 6 l'.)-VC:OflV'I "'.)        ~Vl         £..Y- ~/> Y

                                                                               (
                 Case 3:21-cv-00531-DMS-MSB Document 1 Filed 03/25/21 PageID.2 Page 2 of 6

           SEE-          A-f~Ach .                   on       ~-- 2 z. - 1o 21                   A rpr,son o-C{lCi~ ( CA-me
     An         SAid               Do~A-ur           oroter           '10.J     iv        ~ ee.      .yh13 tee,,,/ nerpy.,
    I          !L£~)€J                ~R+,             ~      ¥~ fptd                 odi A\/\IS#cv ,~6Z                                 on

     ~- 2i - 2 oLI
                                          I
                                                t- )( '3 f !At V1'J        shr:w p s;f19 br n0 i V1                             f'/1 (       r)-Qe-r+

    :i..       +~ tV\l<             one o-C                M'l j'          teed       \'.,ro 1<s:. ;'11              sr-de o{'               //1   e:
 -+-       S ecV\                1,-,h '-'..      ~I                O ()       '.:, - 2   S-    2 d '2. [ /        v)" U o re). fCXe.o/

ts'{ '(2_j.. 'f ~-'
                             1
                                  f h-e &YA ww1~:r                            ~ t". IN        ::r WI Wl t2ol r        h           h
                                                                                                                                \N 'I+~            'Nf.S

\t\J 'Q O)t':)            A-n      cA           S·A1d      +i11 ~ hj,C) g, htA pp{:tf" \bePc,re,. ycu r
Lee cl              is Drs conev-kof                           ~       pvn ch ~n n s "\.j0u( hec-r f,
·::r 12-t fv, 11 r., 19 c K +o MY Cei i                                                       IV\     Ad           se 'i::l ,
                                                                                                                                 1
                                                                                                                                     Vl t-
  R_, N · SAtcl she. orol~veJ Yw                                                          SO¥Y?e              ·77·Leno1L1 cf shc/(-
 se-e.              ' f oJ        t\Je'X1            We:e\<. --f~ i's \3                            Uie $:AwrC J:cc.-br
 ~ \r)c) \ 00 i/
                          I'      10y            wy T r o Ci) l 1S.er,vi/ L-ov-1-e,r                          bu cl\ K. J,
                                                                                                              T)
                                                                                                                        cf ch. rDYJo I5
I          /
           V\ul
                A   f'
                         Serne.                  Leed 3             ruict+g
                                                                    ,I i             fbv-o1<·~           oCf t() MY'
he2r +-                   t        sh~              SA1s            TA1-(t          TY L0he,{,
        -L r V'           12.' t~\Jes{, V)3                   :2 V\         ~ ii\   Jundr V6, -b arJ e.r l--h ~
~y-                      ic>     '°J)c, f-/e/ --zfCYb, U/Yla()Bnc,/ JV1fi>11®f TreoHneJ-

    ~       MOilt--t~v1                        riJfvl P'<YJ   sAY+i V"1 .        .

                                                                .         1~#-J,,-J
                                                3-2s·-2cJ2!                     7_        I         (J .
     Case 3:21-cv-00531-DMS-MSB Document 1 Filed 03/25/21 PageID.3 Page 3 of 6


 S rt0     S V\      ¼-( lrud e._        CA \\} 1   t   t, - .SC:: r-e ev-i

med cce) VL!Y1 i f ~ est) Q,; I;




                                           3
       Case 3:21-cv-00531-DMS-MSB Document 1 Filed 03/25/21 PageID.4 Page 4 of 6

STATE OF CALI FORNIA                                                            DEPARTMENT OF CORRECTIONS AND REHABILITATION
HEALTH CARE SERVICES REQUE ST FORM                                                                                Page 2 of 2
CDCR 7362 (Rev. 03/19)



                                     PART I: TO BE COMPLETED BY THE PATIENT
          If you believe this is an urgent/emergent health care need, contact the correctional officer on duty.
REQUEST FOR:               MEDICAL    "g]     MENTAL HEALTH       •       DENTAL    •        MEDICATION REFILL          •
NAME                                           CDCR NU MBER                              HOUSING

        l.~1,,    $                             v - CfS 74                                g - 1-    2-i°I
PATIENT SIGNATURE                                                                        DATE                 ~

       \A~             A   -S:-cft1·~                                                     3--l~i z.,ot/




NOTE: IF THE PATIENT IS UNABLE TO COMPLETE THE FORM, A HEAL TH C-ARE STAFF MEMBER SHALL COMPLETE THE FORM
ON BEHALF OF THE PATIEN T AND DATE AND SIGN THE FORM

i_________________________________________________________________~ _I
                                                                                                      K
                                                                                                     fI   '
                                                                                                          J
                                                                                                     l/




                                                                                                                                \
                                                                                                                                ./'
       Case 3:21-cv-00531-DMS-MSB Document 1 Filed 03/25/21 PageID.5 Page 5 of 6

STATE OF CALI FORNIA                                                            DEPARTMENT OF CORRECTIONS AND REHABILITATION

HEALTH CARE SERVICES REQUEST FORM                                                                                  Page 2 of 2
COCR 7362 (Rev. 03119)



                                   PART I: TO BE COMPLETED BY THE PATIENT
          If you believe this is an urgent/emergent health care need, contact the correctional officer on duty.
REQUEST FOR:             MEDICAL              MENTAL HEALTH        O       DENTAL   •        MEDICATION REFILL                    •
                                        '-.    CDCR NUMBER             J                 HOUSING                              ,
               )3           4e-vvv-Y               '-:;, -6 c1 S   7   r                       3, · - 2../---2oz I




NOTE: IF THE PATIENT IS UNABLE TO COMPLETE THE FORM, A HEALTH CARE STAFF MEMBER SHALL COMPLETE THE FORM
ON BEHALF OF THE PATIENT AND DA TE AND SIGN THE FORM


~ ------------------------------------------------------------------- I
                                                                                                                 -.,,--
                                                                                                                  --- \

                                                                                                            u/            l
                                                  --rj 01
      Case 3:21-cv-00531-DMS-MSB Document 1 Filed 03/25/21       p /
                                                          ,....CPageID.6 Page 6 of 6
                                                    i  )5  o(' '1' {
                                                  (J'     0      ,C)
                                                                                     _Q              5
                                                                                                                           '>'
                                                                                                                           r.:--f:J_,;?.-
                                                                                                                                           \
                                                                                     C/'             d
                                                                                     ...J                                      --1 v
                                                                                     -A~
                                                                                                                           {L)       tj
                                                                                                                                            I
                                                                                                                                                       'r
                                                         c-
                                                         r,                                          ...,0                 ~
                                                                                                                           ~
                                                                                                                                     i \~
                                                         \.S'-
                                                         -·
                                                          C.i
                                                                                                     9
                                                                                                     ..Jl.
                                                                                                                                     i,.:..~~
                                                                                                     9-'                                     ,,..,. \rl

                                                         s
                                                         ~
                                                                                                  __j
                                                                                                 _£:.
                                                                                                                                           .,..9_F-
                                                         -·
                                                             \
                                    •.O
r-                                  ....I\)                              I     ;j(:. : J ] ~

                                    ....c,
                                                                         ' ·:~c.~_i"_"~? ~.~:,11-1;;,•~!~-~;~nos
z
w                                      I                                 I           L,. ., _,   ~    i,
(!)                                 w
                                    (I)
Cl                                  1")
                                    I\)
z                                   Ul
                                    ti)
C
-,                                            Cl)
a:                                            t     ~            lj',        s;;:                                                          ~ ~
                                              5     vJ           a
                                                                 C           \I'                                                        :I z
                                                    ~                         .                                                            J:,
                                                                                                                                                       Sl
                                              eJ                 ~                                                                         ;i:,
                                                                                                                                                       ffi
                                        -
                                          3         2-
                                                    - ~
                                                                             ~
                                                                             ....,
                                                                              ~                                                            ...~ g
                                                                                                                                                0
                                              0
                                              ~     \Y ::5
                                                    c:;-
                                                                                                                                           iN          IO
                                     :=                          e>           r:,                                                                      N




                                                                                                             r.
                                     ..:::    9     0                          0,                                                          f'"         0

                                               ..   t             v'
                                                                  ~
                                                                     I
                                                                               C
                                                                               <;                                                      ,,-. ,i;.,
                                                                                                                                                  -
                                                    <
                                                                                                           I
                                               _Q
                                                                                -,--=                                      :           ')
                                                                                                                                        •'        1)

                                               5V   ~             9                                                                    ~ ~

                                     -
                                     ..:::-
                                               ~



                                               C>
                                                    --.(.,       ~

                                                                     D
                                                                                                                           '
                                                                                                                                  •.
                                                                                                                                       ~


                                                                     >
                                                                                                                                 ·'J-t
                                     ::=::                        eh
                                                                  c:::
                                                                                                             ~
                                                                                                             ....,   -            0
                                                                                                                                  ,,-,
                                                                                                                                  _,,
                                                                  z.                                         -'
                                                                                                              •      '.0
                                                                  .,_                                        "' ..:.   .
                                                                                                                                 C)
                                                                  §J                                                 3           0
                                                                                                                                  1r..:,
